January 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            TIM PILAND, Appellant

NO. 14-12-00087-CV                          V.

                     HARRIS COUNTY, TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed December 21, 2011 in favor
of appellee Harris County, Texas, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant Tim Piland to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.